DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 5 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nogaret (US 2019/0225179).
As best understood by the Examiner Nogaret discloses in figures 1 – 4C a cover assembly (10P) for closing a mouth (20) of a receptacle holding an airbag (22) and defined by four inner surfaces meeting at corners (figure 3A), the cover assembly comprising at least one airbag flap, at least one breakaway line at an edge of the airbag flap (56) enabling unfolding of the airbag, and a molded flap support wall (54) having a pair of opposite ends and contacting the an inner surface of the receptacle (50), the flap support wall extending  continuously from one of the ends to the other of the ends around the inner surface of receptacle wall (figure 4C) to brace and cover the four corners of the receptacle (best shown and interpreted in figures 2A and 3A) near the airbag flap and a hinge (best shown in figures 1, 4) connecting the airbag flap to  an edge of one of the surfaces of the wall (claim 1). The flap support wall forms a peripheral frame passing continuously around the corners and to whose longitudinal frame side the airbag flap is connected via the hinge (claim 2). The airbag flap or the flap support wall has a material reservoir (best shown in figure 1) in the form of a fold in the region of the hinge element extending a length of the airbag flap outward (claim 3). The flap support wall is fixed to the inner surface of the receptacle wall (claim 4). A surface area of an airbag flap corresponds to an area of the mouth of the receptacle (claim 5). the ends of the support wall are spaced apart by a gap (figure 4C) opposite the hinge (claim 10).

Conclusion
                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614